Title: To George Washington from Brigadier General Charles Scott, 22 March 1779
From: Scott, Charles
To: Washington, George


Sir
Powhatan [Va.] March 22d 1779
I received Your Excellencys Instructions Respecting the recrutes this day, and shall Set out Tomorrow morning for Williamsburg in order to receive The Govrs farther Instructions, I cannot but Observe to You That I am fearfull it will not be in my power to git them to Camp So soon as Your Excy Expects, Owing to the inattention respecting the Clothing without Which (by an Act of our Assembly) they are not to March out of the State, I have (previous to the Rect of Your Excellencys orders,) been urging That every thing should be put in the Greatest readiness, but am now exceedingly fearfull this Will be a means of a Considerable delay, However from what has already been don it is to be hoped that this will not be the case, and For what respects my duty You may be assurd That not one Hour Shall be Miss Spent I am Your Excellencys Obt Servant
Chs Scott
